                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
JAMES HAVASSY,                                     :
                             Plaintiff,            :
                                                   :
                      v.                           :                No. 5:19-cv-01617
                                                   :
MERCEDES-BENZ FINANCIAL SERVICES                   :
USA, LLC,                                          :
                  Defendant.                       :
                                                   :

                                    OPINION
 Defendant’s Motion for Partial Judgment on the Pleadings, ECF No. 25 - Granted (As to
                                   Count Two, only)


Joseph F. Leeson, Jr.                                                           January 6, 2020
United States District Judge

  I.   INTRODUCTION

       James Havassy had his identity stolen by an individual. That individual utilized

Havassy’s identity to purchase a Mercedes-Benz in Colorado. Havassy then initiated the above-

captioned action and filed a two-count amended complaint against Mercedes with Count One

being a Fair Credit Reporting Act (FCRA) claim and Count Two being a common law

negligence claim. Mercedes brings this motion for judgment on the pleadings for Count Two

only. For the following reasons, Mercedes’ motion for judgment on the pleadings is granted.

 II.   BACKGROUND

       Plaintiff alleges the following facts:

       On or around June 20, 2017, an individual, without Havassy’s knowledge or consent,

opened an auto loan account with Mercedes. Pl. Am. Compl. ¶ 7, ECF No. 7. The individual then

used the account to purchase a Mercedes at a dealership in Colorado Springs, Colorado. Id. at ¶

                                                   1
                                                010620
8. The individual purchased the vehicle for $73,078, with no money down, and no trade-in. Id. at

¶ 10. Mercedes funded the account the individual opened. Id. Havassy asserts the opening of the

account by the individual should have immediately alerted Mercedes the account was fraudulent.

Id. at ¶ 9. He further asserts he did not benefit from the opening of the account. Id. at ¶ 11.

        After the car purchase in June of 2017, Mercedes reported the account on Havassy’s

credit reports with an outstanding balance of $73,078. Id. at ¶ 12. After approximately three

months, on or about September 29, 2017, Todd Wolfe, a representative from the Mercedes fraud

department, contacted Havassy to inform him Mercedes believed he was a victim of identity

theft. Id. at ¶ 13. After notifying Havassy of the suspected identity theft, Mercedes continued to

report the account on Havassy’s credit reports and additionally began to report the account as a

negative payment history. Id. at ¶ 14. This reporting continued from September 2017 to

November 2017, then Mercedes began to report the account as a charge-off. Id. at ¶ 15.

        In an attempt to remedy the identity theft, Havassy disputed the debt with all three

consumer reporting agencies (CRAs), and also with Mercedes. Id. at ¶ 16. From June 2017 to

November 2017, Plaintiff submitted disputes to all three CRAs detailing he was a victim of

identity theft. Id. at ¶ 17. In total, there were nine disputes, all of which were forwarded to

Mercedes. Id. at ¶ 18.

        Mercedes responded to Havassy in December of 2017, acknowledging the fraudulent

account and informing Havassy it would delete the account from his credit reports. Id. at ¶ 22.

However, Mercedes continued to report the account to Havassy as a charge-off with a negative

payment history through July of 2018. Id. at ¶ 23, 24. Resultantly, Havassy suffered damages in

lost credit opportunities, a negative credit report, and distress. Id. at ¶ 25, 26.




                                                   2
                                                010620
         Havassy filed a two-count complaint on April 15, 2019, and then amended his complaint

on May 17, 2019. After the conclusion of discovery, Mercedes filed this motion for judgment on

the pleadings.

III.     LEGAL STANDARD

         A party may move for judgment on the pleadings “[a]fter the pleadings are closed — but

early enough not to delay trial.” Fed. R. Civ. P. 12(c). Judgment on the pleadings is appropriate

when “the movant clearly establishes that no material issue of fact remains . . . and that he is

entitled to judgment as a matter of law.” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir.

2008).

         When deciding a motion for judgment on the pleadings, the Court considers the pleadings

and exhibits attached thereto, matters of public record and “undisputedly authentic documents

attached to the motion for judgment on the pleadings if plaintiffs’ claims are based on the

documents.” Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 595 (E.D. Pa. 2010).

A motion for judgment on the pleadings is analyzed under the same standards that apply to a

Rule 12(b)(6) motion. Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017). Accordingly,

the Court “accept[s] as true all allegations in plaintiff’s complaint as well as all reasonable

inferences that can be drawn from them, and [the court] construes them in a light most favorable

to the non-movant.” Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting

Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).

         The motion will be granted if the plaintiff has not articulated enough facts “to raise a

right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

The plaintiff must plead “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

                                                  3
                                               010620
U.S. at 570). A claim is plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Twombly, 550 U.S. at 557). It is not enough for a plaintiff to allege mere “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. “The plausibility determination is ‘a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.’” Connelly v.

Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

IV.    ANALYSIS

       Mercedes argues the FCRA preempts Havassy’s common law negligence claim, or, in the

alternative, Mercedes owed no duty to Havassy. Havassy counters on the basis the FCRA

preemption is limited to credit reporting and does not preempt conduct independent of the

handling of credit reporting disputes. For the following reasons, the Court grants Mercedes’

motion for judgment on the pleadings.

   A. Mercedes owed no duty to Havassy because there was no contractual or special
      relationship

       The arguments presented by the parties are first premised on 15 U.S.C. § 1681s–2(b), a

provision of the FCRA that regulates how the furnishers of credit information must respond

when they are given notice of a dispute over consumer credit records. Section 1681s–2(b)

provides, in relevant part:

   (1) After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with
       regard to the completeness or accuracy of any information provided by a person to
       a consumer reporting agency, the person shall—

       (A) conduct an investigation with respect to the disputed information;
       (B) review all relevant information provided by the consumer reporting agency
       pursuant to section 1681i(a)(2) of this title;


                                                 4
                                              010620
       (C) report the results of the investigation to the consumer reporting agency;

       (D) if the investigation finds that the information is incomplete or inaccurate, report
       those results to all other consumer reporting agencies to which the person furnished
       the information and that compile and maintain files on consumers on a nationwide
       basis; and

       (E) if an item of information disputed by a consumer is found to be inaccurate or
       incomplete or cannot be verified after any reinvestigation under paragraph (1), for
       purposes of reporting to a consumer reporting agency only, as appropriate, based
       on the results of the reinvestigation promptly—

               (i) modify that item of information;
               (ii) delete that item of information; or
               (iii) permanently block the reporting of that item of information.

15 U.S.C. § 1681s–2(b).

       If a furnisher fails to comply with these requirements, then Section 1681n and Section

1681o “authorize[ ] consumers to bring suit for damages caused by a furnisher’s . . . breach”

when that breach is willful or negligent, respectively. Seamans v. Temple Univ., 744 F.3d 853,

864 (3d Cir. 2014). First, however, a consumer must notify the [CRA] of the disputed item and,

in turn, the CRA must give notice to the furnisher that provided the disputed credit information.

Horsch v. Wells Fargo Home Mortg., 94 F. Supp. 3d 665, 672 (E.D. Pa. 2015). Ultimately, to

state a claim in a suit arising under § 1681s–2(b), “a plaintiff must allege (1) that he notified a

[CRA] of the dispute under § 1681i, (2) that the CRA notified the party who furnished the

information; and (3) that the party who furnished the information failed to investigate or rectify

the disputed charge.” Id. (citing Taggart v. Norwest Mortg., Inc., No. 09–1281, 2010 WL

114946, at *9 (E.D. Pa. Jan. 11, 2010)).

       Section 1681t(b)(1)(F) of the FCRA states that “[n]o requirement or prohibition may be

imposed under the laws of any State . . . with respect to any subject matter regulated under . . .

                                                  5
                                               010620
section 1681s–2 of this title, relating to the responsibilities of persons who furnish information to

consumer reporting agencies.” 15 U.S.C. § 1681t(b)(1)(F). Although not yet addressed by the

Third Circuit, several other Circuit Courts have held that § 1681t(b)(1)(F) preempts all state and

common law claims against furnishers of information with respect to all subject matter regulated

under § 1681s-2. See, e.g., Purcell v. Bank of Am., 659 F.3d 622, 625–26 (7th Cir. 2011) (finding

defamation claim preempted by § 1681t(b)(1)(F)); Macpherson v. JPMorgan Chase Bank, N.A.,

665 F.3d 45, 47–48 (2d Cir. 2011) (same); Marshall v. Swift River Academy, LLC, 327 F. App’x

13, 15 (9th Cir. 2009) (same); Pinson v. Equifax Credit Info. Servs., Inc., 316 F. App’x 744, 751

(10th Cir. 2009) (finding state libel and false light invasion of privacy claims to be preempted by

§ 1681t(b)(1)(F)).

       Multiple district courts within the Third Circuit have likewise adopted this conclusion

and found that Section 1681t(b)(1)(F) preempts both state statutory and common law claims

against furnishers of information acting under Section 1681s-2. Lalonde v. Bank of Am., N.A.,

No. 16-1586, 2016 WL 7734690, at *2 (W.D. Pa. Dec. 15, 2016), report and recommendation

adopted by 2017 WL 104965 (W.D. Pa. Jan. 11, 2017); Prukala v. TD Bank USA, No. 16-0894,

2016 WL 6191912, at *3 (M.D. Pa. Oct. 24, 2016); Cicala v. Trans Union, LLC, Nos. 15-6790,

15-6801, 2016 WL 2622377, at *4 (E.D. Pa. May 9, 2016); Vullings v. Trans Union, LLC, 115 F.

Supp. 3d 538, 543 (E.D. Pa. 2015); Grossman v. Trans Union, LLC, 992 F. Supp. 2d 495, 500

(E.D. Pa. 2014); Goins v. MetLife Home Loans, No. 12-6639, 2014 WL 5431154, at *6–7 (E.D.

Pa. Oct. 24, 2014); Burrell v. DFS Servs., LLC, 753 F. Supp. 2d 438, 451 (D.N.J. 2010); Cosmas

v. Am. Exp. Centurian Bank, 757 F. Supp. 2d 489, 500–01 (D.N.J. 2010).

       Havassy states his common law negligence claim is outside the confines of preemption

because FCRA preemption is for furnishers of information. He states his common law


                                                 6
                                              010620
negligence clam is based on negligent conduct related to the initial opening of the fraudulent

account and direct communications between the parties. He cites to Galper v. JP Morgan Chase

Bank, N.A., 802 F.3d 437 (2d Cir. 2015), to support his theory.

       In Galper, the plaintiff brought a claim under the FCRA and a New York state statute on

the basis the defendant’s employees, and money launderers, utilized her identity in a scheme to

defraud Medicare. Id. at 442. The Southern District of New York dismissed the plaintiff’s state

law claim on the basis the FCRA preempted the plaintiff’s claims for identity theft pursuant to

New York's Fair Credit Reporting Act. Id. at 443. The issue pertained to whether the plaintiff’s

claims were “with respect to” the responsibilities of persons who furnish information to

consumer reporting agencies. Id. at 442. On appeal, the Second Circuit reversed because the role

of § 1681t(b)(1)(F) focuses on “the preemption of laws that regulate the responsibilities of

persons who furnish information to consumer reporting agencies.” Id. at 447. The Second Circuit

reasoned, “[i]n this statutory context, the phrase ‘relating to’ is not used to describe the scope of

preemption. Instead, the phrase exists as a shorthand reference to describe the subject matter

governed by § 1681s–2.” Id. As such, the Second Circuit allowed the plaintiff’s state law claim

to continue because it did not concern the defendant’s responsibilities as a furnisher. Id. at 449.

       While Havassy presents a novel argument, Galper is inapposite in this instance. The

plaintiff in Galper brought claims under New York's Fair Credit Reporting Act, a state statute

addressing identity theft; here, Havassy’s claim is for common law negligence. The Second

Circuit in Galper does not address the issue of whether Mercedes owed a duty to Havassy.

However, this Court’s own research indicates that in the State of New York, the venue of

Galper, for a common law claim of negligence to proceed, there must be a contractual or special

relationship. See Gesell v. First Nat’l City Bank, 260 N.Y.S.2d 581, 581–82 (N.Y. App. Div.


                                                  7
                                               010620
1965). Moreover, the Eastern District of Pennsylvania has ruled a party must have a contractual

or special relationship in order for a common law negligence claim to proceed.

        Absent any business or legal relationship with Havassy, Mercedes owed no duty to him.

See Fink v. Corp. Liaison, LLC, No. 12–3431, 2013 WL 1742474 (E.D. Pa. April 23, 2013). In

Fink, the plaintiffs loaned $300,000 to the defendants. Id. at 1. The plaintiffs loaned the money

by a wire transfer to the defendants’ Citibank account. Id. As security for the loan, the

defendants presented to the plaintiffs what appeared to be a $390,000 Citibank letter of credit,

which the defendants said was backed by a $1,000,000 Citibank certificate of deposit. Id. When

the defendants defaulted on the loan, the plaintiffs contacted Citibank to collect on the letter of

credit and Citibank notified the plaintiffs there was no letter of credit nor certificate of deposit.

Id. The plaintiffs brought suit against Citibank, alleging Citibank breached a duty to them to

prevent people, such as the defendants, from using the Citibank financial “platform” for

fraudulent purposes, to detect and eliminate such fraudulent accounts, and to train and supervise

its employees to keep the financial platform free of fraudulent accounts and to communicate

information about such accounts appropriately with other departments within Citibank,

particularly whichever department paid the plaintiffs’ wire. Id. However, on a motion to dismiss,

the court dismissed the claims against Citibank because “none of the facts alleged allow[ed] the

Court to infer that Citibank had the sort of relationship with the [p]laintiffs from which any such

recognized or recognizable duty would arise. Without a duty of care to [p]laintiffs, Citibank

[could not] be held liable under a negligence theory.” Id. at 4.

        The court in Fink relied upon Eisenberg v. Wachovia Bank, 301 F.3d 220 (4th Cir. 2002),

in its holding. In Eisenberg, the plaintiff was duped into believing that he was investing money

with someone at Bear Stearns, a large financial securities firm. Id. at 222. The perpetrator of the


                                                   8
                                                010620
fraud set up an account at the defendant-bank bearing the name “Douglas Walter Reid dba Bear

Stearns.” After the plaintiff wired money to that account, he learned that Mr. Reid had no

affiliation with Bear Stearns and, in fact, had simply defrauded him. The plaintiff then sued the

bank, claiming that it was negligent in allowing Mr. Reid to open the account in that name

without ensuring he was authorized to do so and also in generally allowing the fraudulent use of

its accounts. Id. In holding that the bank had no duty to the plaintiff, the Fourth Circuit Court of

Appeals cited numerous cases from jurisdictions across the country in which courts have held

that, absent special circumstances, banks do not have a duty of care to noncustomers with whom

they have no direct relationship. Id. at 225; see Weil v. First Nat’l Bank of Castle Rock, 983 P.2d

812, 815 (Colo. Ct. App. 1999); Volpe v. Fleet Nat’l Bank, 710 A.2d 661, 664 (R.I. 1998);

Miller–Rogaska, Inc. v. Bank One, 931 S.W.2d 655, 664 (Tex. App. 1996); Software Design &

Application, Ltd. v. Hoefer & Arnett, Inc., 56 Cal. Rptr. 2d 756, 760–63 (Cal. Ct. App. 1996);

Portage Aluminum Co. v. Kentwood Nat’l Bank, 307 N.W.2d 761, 764–65 (Mich. Ct. App.

1981); Pa. Nat’l Turf Club, Inc. v. Bank of W. Jersey, 385 A.2d 932, 936 (N.J. Super. Ct. App.

Div. 1978).

       Here, there is no evidence to suggest that Mercedes owed a duty to Havassy. At the time

of the identity theft, there was no contractual or special relationship between Havassy and

Mercedes which would warrant a duty on the part of Mercedes. Havassy’s theory is similar to the

theories posited in Fink and Eisenberg, where the plaintiffs sought better detection capabilities

for fraud on the part of the defendants. The cases Havassy cites to, Patrick v. Union State Bank,

681 So.2d 1364 (Ala. 1996) and Nat’l Union Fire Ins. Co. of Pittsburgh v. Raczkowski, 764 F.3d

800, 803 (8th Cir. 2014), are inapposite because they are outside the jurisdiction of this Court

and are in the minority position on this legal question. The Eighth Circuit in Raczkowski


                                                 9
                                              010620
recognized this minority position and stated, “Patrick is somewhat of an outlier, and other courts

faced with this issue have held that there is no relationship between the parties that could

establish a duty.” Raczkowski, 764 F.3d at 803 (citing Zabka v. Bank of America Corp., 131

Wash. App. 167, 127 P.3d 722, 724 (Wash. Ct. App. 2005) (“Many other jurisdictions have held

that third party non-customers are not owed a duty of care by a bank, absent a direct relationship

or statutory duty”)). Similar to the plaintiffs in Fink and Eisenberg, there is no contractual or

special relationship that creates a duty. Absent that relationship, Havassy’s claim cannot proceed.

Accordingly, Mercedes’ motion for judgment on the pleadings for Count Two is granted.

 V.    LEAVE TO AMEND

       Havassy argues in the event his amended complaint is factually deficient, he requests

leave to amend to conform to facts gleaned during discovery. However, this Courts August 16,

2019 Scheduling Order states, “Any motion to amend the pleadings shall be filed no later than

thirty (30) calendar days before the close of fact discovery.” Fact discovery concluded on

November 13, 2019, and the trial is scheduled for February 10, 2020. Moreover, as Mercedes did

not owe Havassy a duty, any attempt to amend would be futile. See Holst v. Oxman, 290 F.

App’x 508, 510 (3d Cir. 2008). Thus, Havassy’s motion for leave to amend is denied.

VI.    CONCLUSION

       For the reasons discussed above, Mercedes’ motion for judgment on the pleadings on

Count Two of Havassy’s amended complaint is granted. Havassy’s motion for leave to amend is

denied. A separate order follows.




                                                 10
                                               010620
BY THE COURT:




/s/ Joseph F. Leeson, Jr.
JOSEPH F. LEESON, JR.
United States District Judge




  11
010620
